SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(B) OR (G) OF THE SECURITIES EXCHANGE ACT OF 1934 OMB APPROVAL OMB Number: 3235-0056 Expires: October 31, 2011 Estimated average burden hours per response3.0 OxySure Systems, Inc. (Exact name of registrant as specified in its charter) Delaware 71-0960725 (State of incorporation or organization) (I.R.S. Employer Identification No.) 10880 John W. Elliot Drive, Suite 600, Frisco, Texa (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. o If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. x Securities Act registration statement file number to which this form relates: 333-159402 (if applicable) Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, $0.0004 per share (Title of class) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant’s Securities to be Registered. Incorporated herein by this reference is the description of the securities prepared in compliance with Item 202 of Regulation S-K set forth beneath the caption "Description of Securities," in the prospectus filed by OxySure Systems, Inc. (the "Registrant") with the Securities and Exchange Commission as part of the Registrant's Registration Statement on Form S-1, Registration No. 333-159402 (the "Registration Statement"), and all amendments thereto. Item 2. Exhibits. Registrant incorporates herein by this reference, the exhibits from the Registration Statement as follows: Exhibit No. Description Articles of Incorporation, dated January 14, 2004 Amendment to Articles of Incorporation, dated August 16, 2004 Amendment to Articles of Incorporation, dated April 7, 2009 Amendment to Articles of Incorporation, dated May 19, 2009 Amended and Restated Articles of Incorporation, dated July 7, 2009 Bylaws, dated January 15, 2004 Form of Warrant, dated December 2008 Form of Subscription Agreement for Preferred Stock (March 2005) Form of Voting Stock Agreement (February 1, 2004) Opinion of Oswald & Yap LLP Initial Employment Agreement with Julian T. Ross, dated January 15, 2004 (As Amended July 19, 2004) Amendment to Initial Employment Agreement with Julian T. Ross, dated August 30, 2008 Second Employment Agreement with Julian T. Ross, dated January 15, 2009 Amendment to Second Employment Agreement with Julian T. Ross, dated January 15, 2009 2 Second Amendment to Second Employment Agreement with Julian T. Ross, dated January 15, 2009 As amended Second Employment Agreement with Julian T. Ross, dated January 15, 2009 Third Amendment to Second Employment Agreement with Julian T. Ross, dated January 15, 2010 As amended Second Employment Agreement with Julian T. Ross, dated January 15, 2010 Freeman Base Employment Agreement with Scott Freeman, dated September 6, 2005 Freeman Base Employment Agreement First Amendment dated August 31, 2008 Freeman Base Employment Agreement Second Amendment dated January 15, 2009 As amended Freeman Base Employment Agreement dated January 15, 2009 Frisco Economic Development Corporation Performance Agreement, dated April 3, 2007 Frisco Economic Development Corporation Promissory Note, dated April 3, 2007 5-Year Lease Agreement with Sinacola Commercial Properties, Limited.dated March 6, 2007 First Amendment to the 5-Year Lease Agreement with Sinacola Commercial Properties, Limited, dated August 24, 2007 Second Amendment to the 5-Year Lease Agreement with Sinacola Commercial Properties, Limited, dated November 24, 2008 First Note extended to Agave Resources, LLC, dated April 15, 2008. Amendment to First Note extended to Agave Resources, LLC, dated February 20, 2009 “Second Note” extended to JTR Investments, Limited, dated March 1, 2008 Amendment to “Second Note” extended to JTR Investments, Limited, dated February 20, 2009 “Senior Note” Board Approval, dated November 1, 2008 “Senior Note” extended to JTR Investments, Limited, dated December 31, 2008 3 “Senior Note” extended to JTR Investments, Limited, dated June 30, 2009 Asset Purchase and Stock Transfer Agreement with JTR Investments, Limited, and affiliates, dated January 15, 2004 Amended Agreement with IR Services, dated June 22, 2009 Original Agreement with IR Services, Inc., dated April 20, 2009 Cancellation Agreement and Mutual Release with IR Services, dated December 15, 2009 Voting Stock Option Plan, dated February 1, 2004 Form of Subcontractor Agreement and Assignment of Intellectual Property Form of Lock-up Agreement-Common Stock Form of Lock-up Agreement-Preferred Stock Department of Transportation Approval Letter, dated October 3, 2008 Master Lease Agreement with VenCore Solutions, LLC, dated October 26, 2006 North Texas Enterprise Center for Medical Technology License Agreement, dated April 8, 2004 Amendment of North Texas Enterprise Center for Medical Technology License Agreement, dated August 22, 2004 Amendment of North Texas Enterprise Center for Medical Technology License Agreement, dated May 26, 2005 CitiCapital Lease 1, dated September 13, 2007 CitiCapital Lease Agreement 2, dated September 13, 2007 CitiCapital Lease Agreement 3, dated September 21, 2007 Amendment to CitiCapital Lease Agreement 3, dated October 24, 2007 Dell Lease 1 Agreement, dated June 5, 2008 Dell Lease 2 Agreement, dated June 5, 2008 Dell Lease 3 Agreement, dated December 1, 2008 Neville Financing Lease Agreement, dated October 17, 2007 4 NMHG- Yale Lease Agreement, dated December 14, 2007 Wachovia Lease Agreement, dated December 20, 2007 Cancellation Agreement and Mutual Release with RKH Capital, dated June 22, 2009 Sinacola Commercial Properties, Ltd. Letter Agreement, dated December 10, 2009 Note Agreement with Tony & Judy Alcedo Family Trust, dated December 10, 2009 Afritex License Agreement dated March 26, 2010 Afritex Distribution Agreement dated March 26, 2010 Afritex Note Purchase Agreement dated March 26, 2010 Code of Ethics Consent of Oswald & Yap LLP (included in it opinion set forth in Exhibit 5 hereto) Consent of Sam Kan & Company, LLC Consent of Sam Kan & Company, LLC Form of Subscription Agreement 5 SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized. (Registrant) OxySure Systems, Inc Date September 20, 2010 By Julian T. Ross, President 6
